DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application claims priority to a number of prior-filed applications.  Claims 1-28 presented via Preliminary Amendment are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.  In this regard, please note the Examiner’s comments provided thereon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-20 of U.S. Patent No. 9,845,595.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements in the rejected claims are present in the noted claims of the '595 patent or they are obvious variants thereof.

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, the following proposed amendments would appear to place the present application in condition for allowance:

a lower connector body having a lower connector body column receiving end and a lower connector body gusset contact end, the lower connector body column receiving end being configured for receiving a first end of a first module frame and the lower connector body gusset contact end being configured for coupling to the gusset plate; 
at least a pair of lower connector arms, each lower connector arm coupled to and extending from the lower connector body and having lower connector arm inner face, a lower connector arm outer face, a lower connector arm gusset contact face, a lower connector arm load bearing face and a lower connector arm beam contact face, the lower connector arm beam contact face being positioned distal from the lower connector body, and each lower connector arm having at least one fixing aperture on the lower connector arm load bearing face configured to receive a first fastening means [[to]] that couples the lower connector to the upper connector; and 
a lower connector arm boss coupled to and extending from the lower connector arm beam contact face of each lower connector arm, the lower connector arm boss having a lower connector arm weld receiving bevel extending from [[the]] a distal end of the lower connector arm and a lower connector arm weld backer extending from the lower connector arm weld receiving bevel; 
the upper connector comprising: 
an upper connector body having an upper connector body column receiving end and an upper connector body gusset contact end, the upper connector body column receiving end being configured for receiving a first end of a second module frame and the upper connector body gusset contact end being configured for coupling to the gusset plate; 
at least a pair of upper connector arms, each upper connector arm coupled to and extending from the upper connector body and having an upper connector arm inner face, an upper connector arm outer face, an upper connector arm gusset contact face, an upper connector arm load bearing face and an upper connector arm beam contact face, the upper connector arm beam contact face being positioned distal from the upper connector body, and each upper connector arm having at least one upper connector arm fixing aperture configured to receive a second fastening means [[to]] that couples the lower connector to the upper connector and at least one upper connector arm gusset coupling aperture configured to receive a third fastening means [[to]] that couples the upper connector to the gusset plate; and 
an upper connector arm boss coupled to and extending from the upper connector arm beam contact face of each upper connector arm, the upper connector arm boss having an upper connector arm weld receiving bevel extending from [[the]] a distal end of the upper connector arm and an upper connector arm weld backer extending from the upper connector arm weld receiving bevel; 
the gusset plate comprising: 
a gusset plate first face, a gusset plate second face and gusset plate through holes configured to receive each of the that couple the upper and lower connectors. 

2, wherein the lower connector arm gusset contact face lies in a plane defined by the lower connector body gusset contact face. 

6. (proposed amendment) The connector assembly according to claim 1, wherein the lower connector arm boss is positioned proximate to the lower connector arm outer face and spaced from [[the]] an edge proximate to the lower connector arm inner face.

7. (proposed amendment) The connector assembly according to claim 1, wherein the upper connector arm gusset contact face lies in a plane defined by [[the]] an upper connector body gusset contact face.

9. (proposed amendment) The connector assembly according to claim 1, wherein the upper connector arm load bearing face is spaced from the upper connector body column receiving end, with the upper connector arm load bearing face being [[more]] proximate to the upper connector body gusset contact face than the upper connector body column receiving end.

11. (proposed amendment) The connector assembly according to claim 1, wherein at least one of the lower connector body [[and/]]or the upper connector body have one or more bores adapted for receiving affixing means.

12. (proposed amendment) The connector assembly according to claim [[1]] 7, wherein the upper connector body gusset contact face has a substantially T-shaped opening.

at least one of the upper connector body [[and/]]or the lower connector body has a column receiving bevel and a weld backer for cooperatively engaging a frame structure.

15. (proposed amendment) The connector assembly according to claim 1, further comprising a flange or plate extending from the arms of the lower connector towards [[the]] an inner face of the lower connector.

17. (proposed amendment) The connector assembly according to claim 1, wherein at least one of the lower connector [[and/]]or upper connector have an aperture extending from [[the]] an inner face to [[the]] an outer face, and further comprise diagonal reinforcing ribs.

18. (proposed amendment) The connector assembly according to claim 1, wherein at least one of the lower connector [[and/]]or upper connector have a cut-out on [[the]] an outer face and the arms of the connector extend towards [[the]] an outer face of the arm.

19. (proposed amendment) The connector assembly according to claim 1, wherein at least one of the lower connector [[and/]]or upper connector further comprise slots on the gusset contact face for receiving bars on a respective gusset face.

20. (proposed amendment) A hoistable connector assembly, comprising the connector assembly as defined in claim 1 and a lifting device detachably attachable to one of the upper or lower connector.

lifting device is detachably attachable to the upper connector

22. (proposed amendment) A liftable frame assembly, comprising: 
at least a pair of beams having an upper end and a lower end; 
struts coupled to the at least pair of beams forming a liftable frame structure; 
a plurality of first hoist blocks releasably affixed to the upper ends of the beams and slidably moveable from a first position to a second position on the beams when released; 
load bearing cables coupled to the plurality of first hoist blocks; 
a plurality of second hoist blocks releasably affixed to the lower end of the beams and slidably moveable from the first position to the second position of the beams when released; and 
the connector assembly as defined in claim 1, the connector assembly being a lifting connector assembly coupled to the plurality of second hoist blocks on one end of the lifting connector assembly and to a modular frame unit on another end of the lifting connector assembly.

23. (proposed amendment) A system of modular frame units for forming a modular building, the system utilizing the connector assembly of claim 1, comprising: 
a first module frame unit having a first end coupled to [[a]] the lower connector; 
a second module frame unit having a first end coupled to [[an]] the upper connector; and 
the upper and lower connected being coupled and sandwiching [[a]] the gusset plate


utilizing the connector assembly of claim 1 for coupling adjacent modular frame units for forming a modular building, comprising: 
a first module frame unit having a first module frame unit first end coupled to a first module frame unit connector; 
a second module frame unit positioned adjacent to the first module frame unit and having a second module frame unit first end having a second module frame unit connector; and 
a floor section having pedestals coupled to a slab, the pedestals having an opening adapted for coupling the pedestals to the first and second module frame unit connectors; and 
wherein the first and second module frame unit connectors are one of the upper or lower connectors

26. A method for coupling modular frame units for forming a modular building, the method utilizing the connector assembly of claim 1, comprising: 
coupling [[a]] the lower connector to a first end of first module frame unit; 
coupling [[an]] the upper connector to a first end of second module frame unit; and 
sandwiching [[a]] the gusset plate and coupling the upper and lower connectors to form modular frame units


27. A module frame unit comprising the the connector assembly as defined in claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RODNEY MINTZ/
Primary Examiner, Art Unit 3635